      Case 1:17-cv-04327-LLS-RWL Document 134 Filed 03/16/20 Page 1 of 2
                              SIM & DEPAOLA, LLP
                                     Attorneys-at-Law
                                   42-40 Bell Boulevard
                                         Suite 201
                                 Bayside, New York 11361
                                   Tel: (718) 281-0400
                                   Fax: (718) 631-2700

                                                             March 16, 2020
VIA ECF

Hon. Robert W. Lehrburger
United States Magistrate Judge
United States District Court
Southern District of New York
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                      Re:             Michael Dardashian, et al. v. David Gitman, et al.
                                      17-CV-4327


Dear Judge Lehrburger:

      By way of background, we represent the Defendants, David Gitman, Accel Commerce,
LLC, Dalva Ventures, LLC, Channel Reply, Inc.(collectively hereinafter referred to as
“Defendants”) in the instant matter.

        Please accept this letter correspondence on behalf of Defendants, as an update of the
progress the parties have made with respect to depositions. In this respect, Defendant David
Gitman has been disposed with an additional day needed to complete his deposition. Originally,
the Plaintiff was scheduled to be deposed March 16 and 17. Day two of David Gitman’s
deposition was scheduled to continue on March 23. However, in light of the emergency situation
posed by the health concerns, the deposition of the Plaintiff has been adjourned. It is also likely
that due to the health emergency, the second day of David Gitman’s deposition will also be
adjourned. As such, it is believed that the parties will seek a modification of the scheduling
order once the parties can agree to the continuation of depositions once the health emergency
concludes.

       If you have any question in connection with the foregoing, please do not hesitate to
contact this office.
Case 1:17-cv-04327-LLS-RWL Document 134 Filed 03/16/20 Page 2 of 2



                                         Respectfully submitted,

                                         /s/ Sang J. Sim________
                                         Sang J. Sim, Esq.
